Exhibit 10.3




AWARD AGREEMENT FOR RESTRICTED SHARES

UNDER THE

IGI LABORATORIES, INC.

2009 EQUITY INCENTIVE PLAN




THIS AWARD AGREEMENT FOR RESTRICTED SHARES (this “Agreement”) is made between
IGI LABORATORIES, INC. (the “Company”) and [__________] (the “Grantee”).




WHEREAS, the Company maintains the IGI Laboratories, Inc. 2009 Equity Incentive
Plan (the “Plan”) for the benefit of employees, Directors, consultants and other
individuals performing services for the Company and its Affiliates; and




WHEREAS, the Plan permits the grant of shares of the Company’s common stock (the
“Common Stock”), subject to certain restrictions; and




WHEREAS, to compensate the Grantee for his or her service to the Company and its
Affiliates and to further align the Grantee’s financial interests with those of
the Company’s stockholders, the Company wishes to award the Grantee shares of
Common Stock, subject to the restrictions and on the terms and conditions
contained in the Plan and this Agreement.




NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:




1.

Award of Stock. Effective [_________], [___] (the “Effective Date”), the Company
hereby awards the Grantee [_______] Shares of Common Stock (the “Shares”),
subject to the restrictions and on the terms and conditions set forth in this
Agreement and the Plan. The terms of the Plan are hereby incorporated into this
Agreement by this reference, as though fully set forth herein. Capitalized terms
used but not defined herein will have the same meaning as defined in the Plan.




2.

Vesting of Shares. The Shares are subject to forfeiture to the Company until
they become nonforfeitable in accordance with this Section 2.




(a)

Vesting. The Shares will become nonforfeitable if the Grantee remains in
continuous service to the Company (whether as an employee, Director, consultant,
independent contractor or any other capacity in which he provides services to
the Company) through the applicable vesting date according to the following
schedule:




Percentage of Shares Vested:

Vesting Date:

 

 

 

 











(b)

All Unvested Shares Forfeited Upon Cessation of Service. Upon cessation of
Grantee’s service with the Company for any reason or for no reason (and whether
such cessation is initiated by the Company, the Grantee or otherwise), any
Shares that have not, on or prior to the effective date of such cessation,
become nonforfeitable will immediately and automatically, without any action on
the part of the Company, be forfeited and the Grantee will have no further
rights with respect to those shares.




(c)

Service with Subsidiaries. Solely for purposes of this Agreement, service with
the Company will be deemed to include service with any subsidiary or affiliate
of the Company (for only so long as such entity remains a subsidiary or
affiliate).




3.

Escrow of Shares.




(a)

Certificates evidencing the Shares issued under this Agreement will be held in
escrow by the Secretary of the Company or his or her designee (the “Escrow
Holder”) until such Shares cease to be subject to forfeiture in accordance with
Section 2, at which time, the Escrow Holder will deliver such certificates
representing the nonforfeitable Shares to the Grantee; provided, however, that
no certificates for Shares will be delivered to the Grantee until appropriate
arrangements have been made with the Company for the withholding or payment of
any taxes that may be due with respect to such Shares.




(b)

If any portion of the Shares are forfeited by the Grantee under Section 2, upon
request by the Company, the Escrow Holder will deliver the stock certificate(s)
evidencing those Shares to the Company, which will then have the right to retain
and transfer those Shares to its own name free and clear of any rights of the
Grantee under this Agreement or otherwise.




(c)

The Escrow Holder is hereby directed to permit transfer of the Shares only in
accordance with this Agreement or in accordance with instructions which are
inconsistent with this Agreement which are signed by both parties. In the event
further instructions are reasonably desired by the Escrow Holder, he or she
shall be entitled to conclusively rely upon directions executed by a majority of
the members of the Board. The Escrow Holder shall have no liability for any act
or omissions hereunder while acting in good faith in the exercise of his or her
own judgment.




4.

Stock Splits, etc. If, while any of the Shares remain subject to forfeiture,
there occurs any merger, consolidation, reorganization, reclassification,
recapitalization, stock split, stock dividend, or other similar change in the
Common Stock, then any and all new, substituted or additional securities or
other consideration to which the Grantee is entitled by reason of the Grantee’s
ownership of the Shares will be immediately subject to the escrow contemplated
by Section 3, deposited with the escrow holder and will thereafter be included
in the term “Shares” for all purposes of the Plan and this Agreement.




5.

Rights of Grantee. During the period while any of the Shares remain subject to
forfeiture, the Grantee shall have the right to vote the Shares. Any dividends
paid on the Shares during the period while any of the Shares remain subject to
forfeiture shall accrue, but shall not





be paid until all of the Shares are no longer subject to forfeiture. The accrued
dividends shall be paid to the Grantee at the same time that the certificates
for Shares are delivered; provided, however, no accrued dividends shall be paid
if any of the Shares are forfeited in accordance with Section 2.




6.

Tax Consequences. The Grantee acknowledges that the Company has not advised the
Grantee regarding the Grantee’s income tax liability in connection with the
vesting of the Shares. The Grantee has reviewed with the Grantee’s own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Grantee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Grantee understands that the Grantee (and not the Company)
shall be responsible for the Grantee’s own tax liability that may arise as a
result of the transactions contemplated by this Agreement.




WHILE THE COMPANY WILL EXERCISE REASONABLE EFFORTS TO ASSIST THE GRANTEE OR
OTHERWISE FACILITATE ANY SECTION 83(b) ELECTION MADE BY THE GRANTEE WITH RESPECT
TO THE SHARES, THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY ANY SECTION 83(b) ELECTION.




7.

Restriction on Transfer of Shares. The Grantee may not sell, pledge, assign,
encumber, hypothecate, gift, transfer, bequeath, devise, donate or otherwise
dispose of, in any way or manner whatsoever, whether voluntary or involuntary,
any legal or beneficial interest in any of the Shares until those Shares have
become nonforfeitable in accordance with Section 2 of this Agreement. If the
Grantee, without complying with this Agreement’s terms and conditions, transfers
or alienates, in any manner, voluntarily or involuntarily, any legal or
beneficial interest that Grantee has in any Shares, then the transfer or
alienation will not take effect, and the Company will not, and will not be
compelled to, recognize any such transfer or alienation, or record on the
Company’s books any such transfer or alienation, or issue, to any person who has
received from the Grantee, in a manner that does not comport with this
Agreement, any Shares, any document or any stock certificate(s) representing the
Shares.




8.

Securities Laws, etc. The Company may from time to time impose any conditions on
the Shares as it deems necessary or advisable to ensure that the Shares are
issued and resold in compliance with all applicable securities laws. The Company
may require that the Grantee represent that the Grantee is holding the Shares
for the Grantee's own account and not with a view to or for sale in connection
with any distribution of the Shares, or such other representation as the Company
deems appropriate.




9.

Share Legends. The following legend will be placed on the certificates
evidencing all the Shares (in addition to any other legends that may be required
to be placed on such certificates pursuant to applicable law or otherwise):




THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF AN AWARD AGREEMENT FOR RESTRICTED SHARES
ENTERED INTO BETWEEN [____________] AND IGI LABORATORIES, INC. WHICH TERMS AND
CONDITIONS INCLUDE,





WITHOUT LIMITATION, CERTAIN FORFEITURE CONDITIONS AND TRANSFER RESTRICTIONS.
COPIES OF THAT AGREEMENT ARE ON FILE IN THE PRINCIPAL OFFICES OF IGI
LABORATORIES, INC. AND WILL BE MADE AVAILABLE TO THE HOLDER OF THIS CERTIFICATE
WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF IGI LABORATORIES, INC.




10.

The Plan. This Agreement is subject to, and the Grantee agrees to be bound by,
all of the terms and conditions of the Plan as such Plan may be amended from
time to time in accordance with the terms thereof. Pursuant to the Plan, the
Board of Directors of the Company (the “Board”) is authorized to adopt rules and
regulations not inconsistent with the Plan as it shall deem appropriate and
proper. A copy of the Plan in its present form is available for inspection
during business hours by the Grantee at the Company’s principal office. All
questions of the interpretation and application of the Plan and this Agreement
shall be determined by the Board, whose determination shall be final, binding
and conclusive.




11.

General Provisions.




(a)

This Agreement represents the entire agreement between the parties with respect
to the grant of the Shares and may only be modified or amended in a writing
signed by both parties.




(b)

Any notice, demand or request required or permitted to be given by either the
Company or the Grantee pursuant to the terms of this Agreement shall be in
writing and shall be deemed given on the date and at the time delivered via
personal, courier or recognized overnight delivery service or, if sent via
telecopier, on the date and at the time telecopied with confirmation of delivery
or, if mailed, on the date five (5) days after the date of the mailing (which
shall be by regular, registered or certified mail). Delivery of a notice by
telecopy (with confirmation) shall be permitted and shall be considered delivery
of a notice notwithstanding that it is not an original that is received. If
directed to the Grantee, any such notice, demand or request shall be sent to the
address on file with the Company, or to such other address as the Grantee may
hereafter specify in writing. If directed to the Company, any such notice,
demand or request shall be sent to the Company’s principal executive office, c/o
the Company’s Secretary, or to such other address or person as the Company may
hereafter specify in writing.




Any notice to the Escrow Holder shall be sent to the Company’s address, with a
copy to the other party not sending the notice.




(c)

Neither this Agreement nor any rights or interest hereunder shall be assignable
by the Grantee, her beneficiaries or legal representatives, and any purported
assignment in violation hereof shall be null and void.




(d)

Either party’s failure to enforce any provision or provisions of this Agreement
shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement. The rights granted both parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.





(e)

The grant of Shares hereunder will not confer upon the Grantee any right to
continue in service with the Company or any of its subsidiaries or affiliates.




(f)

This Agreement shall be governed by, and enforced in accordance with, the laws
of the State of Delaware, without regard to the application of the principles of
conflicts or choice of laws of Delaware or any other jurisdiction.




(g)

This Agreement may be executed, including execution by facsimile signature, in
one or more counterparts, each of which shall be deemed an original, and all of
which together shall be deemed to be one and the same instrument.




IN WITNESS WHEREOF, the parties have duly executed this Award Agreement on the
Effective Date first indicated above.




 

IGI LABORATORIES, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

GRANTEE

 

 

 

 






